Fourth Court of Appeals
                                San Antonio, Texas
                                     JUDGMENT
                                   No. 04-20-00400-CR

                              Christina Marie WOOLARD,
                                        Appellant

                                            v.

                                  The STATE of Texas,
                                        Appellee

               From the 81st Judicial District Court, Atascosa County, Texas
                             Trial Court No. 19-11-0291-CRA
                         Honorable Bob Brendel, Judge Presiding

     BEFORE JUSTICE CHAPA, JUSTICE WATKINS, AND JUSTICE RODRIGUEZ

     In accordance with this court’s opinion of this date, the trial court’s judgment is
AFFIRMED.

      SIGNED October 6, 2021.


                                             _____________________________
                                             Beth Watkins, Justice